KoeNER,1
Chairman, dissenting: The decision of the Board in the matter of obsolescence of intangible property rests to a great extent on the decision in Red Wing Malting Co. v. Willcuts, 15 Fed. (2d) 626. Reluctant as I am to express an opinion different from that of a court of such eminence, candor compels me to say that I am unconvinced by that decision. If the question involved is not hereafter considered by the Supreme Court the rule of that decision is the law, and as such I accept it. So long as that decision is the law and in so far as the instant case is governed by it, I accept the decision of the instant case. Beyond that my reason does not permit me to go and I dissent from the reasoning adopted by the majority of the Board in the decision on that phase of this case.

. Thidecision was prepared during Mr. Komer’g term of office.